Exhibit 10.2

TRANSLATION

Amendment to Basic Contract on Joint Development and Grant of License

This Amendment (this “Amendment”) is made and entered into as of May 18, 2016,
by between MagnaChip Semiconductor, Ltd. (hereinafter “MC”) and Silicon Works
Co., Ltd. (hereinafter “SW”). The parties agree to perform this Amendment based
upon mutual good-faith.

RECITALS

WHEREAS, on November 10, 2006, MC and SW had entered into a Basic Contract on
Joint Development and Grant of License (the “Contract”); and the parties to the
Contract now desire to amend the Article 7 (Payment of Running Royalty) of the
Contract.

NOW, THEREFORE, the parties hereby agree as follows:

 

  1. Capitalized terms not defined herein have the same meanings set forth in
the Contract.

 

  2. The Article 7 of the Contract hereby shall be deleted and replaced by the
following:

Article 7 (Payment of Running Royalty)

 

  1. MC shall pay a running royalty which is equivalent to a certain percentage
of the “Net Selling Price” of the Contract Product in return for the license
granted by SW based on the Contract by end of the next month of the month when
the Contract Product was sold.

 

  2. “Total Selling Amount” of the Contract Product referred to the Contract
shall mean the sales amount of Contract Product in relation to mass production
to MC’s customers.

 

  3. “Net Selling Price” referred to the Contract shall mean the Total Selling
Amount minus all the expenses incurred for sale of the Contract Product
including, but limited to the following amounts and it is set as 0.1% of the
Total Selling Amount.

 

  LOGO [g169579snap2.jpg] Discount given in accordance with transaction discount
practice

 

  LOGO [g169579snap3.jpg] Price of the Contract Products that were returned due
to defect

 

  LOGO [g169579snap4.jpg] Value-added tax imposed in relation to sale of the
Contract Product

 

  LOGO [g169579snap5.jpg] Insurance and transportation charges incurred in
relation to sale of the Contract Product

 

  4. The rate of the running royalty for the Contract Product is determined
based on agreement between the two parties when the Development Contract is
sealed and the Development Contract, in principle, shall be signed 15 days
before initiation of development of the Contract Product.



--------------------------------------------------------------------------------

  5. The rate of the running royalty, payment terms and penalty interest due to
delinquencies and determined and prescribed in the Development Contract.

3. To the extent any term or condition of the Contract conflicts with or is
inconsistent with this Amendment, the parties agree that this Amendment shall
prevail. Except as set forth herein, all terms and conditions of the Contract
shall remain in full force and effect.

IN WITNESS WHEREOF, each party produces two copies of this Amendment and keeps
one copy each after signing it in order to prove existence and contents of this
Amendment.

 

MagnaChip Semiconductor, Ltd.    Silicon Works Co., Ltd.

/s/ Young-Joon Kim

  

/s/ Daeguen Han

CEO    CEO